Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Election/Restrictions
3.	Applicant’s election without traverse of Species A of Figs. 6-9, corresponding to claims 1-17, in the reply filed on 01/26/2021 is acknowledged. Applicant asserts the Species A of Figs. 6-9 corresponds to claims 1-17. Upon examining the claims, the examiner finds that claims 13-14 is directed to nonelected Species D of Fig. 20. Therefore, Claims 13 and 14 are withdrawn from consideration by the examiner in accordance with 37 CFR 1.142(b). See MPEP § 821.01 through § 821.04.

Claim Rejections - 35 USC § 112 
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 2 recites a limitation “wherein the first and second alignment lines are on opposite end portions of the substrate so as to face each other with the display region therebetween”, which is not clearly supported by the original disclosure (See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o)). Specifically, according to Figs. 5A-5E of the drawing and [0103] of the specification, applicant discloses “The first and second alignment lines AL1 and AL2 may be disposed in the non-display region NDA of each cell region 110A. For example, in each cell region 110A, the first and second alignment lines AL1 and AL2 may be disposed to face different end portions of the substrate SUB with the substrate SUB interposed therebetween. In an example, in each cell region 110A, the first alignment line AL1 may be disposed in the non-display region at the left of the display region DA, and the second alignment line AL2 may be disposed in the non-display region NDA at the right of the display region DA”. Therefore, the original disclosure does not support the claimed subject matter. 

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 16 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “the sub-line”. There is insufficient antecedent basis for the limitations. It is not clear “the sub-line” is referred to the first alignment line or the second alignment line or both the first alignment line and the second alignment line.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Regarding claim 1, Jung (Figs. 1-9) discloses a light emitting display device comprising: 
a substrate (substrate 110) comprising a display region comprising a plurality of pixel regions (e.g., Figs. 1 and 2; a display region comprising a plurality of pixel regions), and a non-display region at a periphery of the display region (e.g., Figs. 1 and 2; a non-display region at a periphery of the display region); 
a pixel circuit layer comprising a plurality of circuit elements (e.g., Fig. 3 or Fig. 7; layer 112/113 comprising driving transistor circuits T2) in the display region; 
a display element layer comprising a plurality of light emitting devices (e.g., Fig. 3 or Fig. 7; layer 115/116 comprising light emitting devices 150) in the display region on the pixel circuit layer (e.g., Fig. 3 or Fig. 7; layer 112/113 comprising driving transistor circuits T2); and 
first and second alignment lines (e.g., Fig. 2; common voltage line CPL and driving voltage line DPL) in the non-display region, the first alignment line having a multi-layered structure (e.g., Fig. 3 or Fig. 7; common voltage line CPL having a multi-layered structure), 
wherein the first alignment line (e.g., Fig. 3 or Fig. 7; common voltage line CPL) comprises: 
a main line in a same layer as at least one electrode in the display element layer (e.g., Fig. 3 or Fig. 7; common voltage line CPL having a connection line CE connected to an electrode E2 as shown in Fig. 3 or an electrode E1 as shown in Fig. 7 in the display element layer 115/116); and 
at least one sub-line electrically connected to the main line, the at least one sub- line in a same layer as at least one electrode in the pixel circuit layer (e.g., Fig. 3 or Fig. 7; common voltage line CPL having a connection line CPL in the same pixel circuit layer as gate electrode GE, source electrode SE, and drain electrode DE of the driving transistor T2, which is connected to the connection line CE in the display element layer 115/116).
Jung (Figs. 1-9) discloses the second alignment line (e.g., Figs. 2, 3 and 7; driving voltage line DPL) comprises: at least one sub-line electrically in a same layer as at least one electrode in the pixel circuit layer (e.g., Figs. 2, 3 and 7; power line DPL and driving transistor circuit T2). Jung does not disclose the second alignment line DPL having a multi-layered structure, wherein the second alignment line DPL comprises a main line in a same layer as at least one electrode in the display element layer, and the at least one sub-line electrically connected to the main line. However, Chou (Figs. 2-3) discloses a light emitting display device similar tot hat disclosed by Jung, comprising: a pixel circuit layer comprising a plurality of circuit elements (layer 200 comprising driving transistor circuits T2) and a display element layer comprising a plurality of light emitting devices (layer 250 comprising light emitting devices 180). Chou (Figs. 2-3) also discloses a second alignment line having a multi-layered structure (Figs. 2-3; a driving voltage line PL and a voltage line 140), wherein the second alignment line comprises a main line in a same layer as at least one electrode in the display element layer (Figs. 2-3; voltage line 140 in a same layer as the electrode 130 of the light emitting device 180 in the display element layer 250), and at least one sub-line (Figs. 2-3; a driving voltage line PL) electrically connected to the main line (Figs. 2-3; voltage line 140), the at least one sub- line in a same layer as at least one electrode in the pixel circuit layer (Figs. 2-3; a driving voltage line PL, the voltage line PL connected to source electrode S2 and in the same pixel circuit layer 200 as gate electrode G2, source electrode S2, and drain electrode D2 of the driving transistor T2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chou to modify the second alignment line of Jung to have a double layer structure. The combination/motivation would be to electrically shield the pixel circuit and the driving power line (Chou, [0034]).

Regarding claim 4, Jung in view of Chou discloses the light emitting display device of claim 1, Jung (Figs. 1-9) discloses wherein the display element layer comprises: first and second pixel electrodes (e.g., Figs. 3 or 7; electrode PE and electrode CE) in each pixel region on the pixel circuit layer (e.g., Fig. 3 or Fig. 7; layer 112/113 comprising driving transistor circuits T2); and the light emitting devices (e.g., Figs. 3-4 or 7; light emitting elements EL of light emitting devices 150) between the first and second pixel electrodes (e.g., Figs. 3-4 or 7; electrode PE and electrode CE) of the pixel region.

Regarding claim 5, Jung in view of Chou discloses the light emitting display device of claim 4, Jung (Figs. 1-9) discloses wherein the main line of the first alignment line is in a same layer as at least one of the first and second pixel electrodes (e.g., Figs. 3 or 7; common voltage line CE in a same layer as electrodes PE and CE). Chou (Figs. 2-3) discloses wherein the main line of the second alignment line is in a same layer as at least one of the first and second pixel electrodes (Figs. 2-3; voltage line 140 in a same layer as pixel electrode 130). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chou to modify the second alignment line of Jung for the same reason above.

Regarding claim 6, Jung in view of Chou discloses the light emitting display device of claim 4, Jung (Figs. 1-9) discloses wherein the first and second pixel electrodes are in a same layer in the pixel region to be spaced apart from each other (e.g., Figs. 3 or 7; electrodes PE and CE are spaced apart from each other), wherein first end portions of the light emitting devices are electrically connected to a first pixel electrode of a corresponding pixel (e.g., Figs. 3 or 7; light emitting elements EL has one end corresponding to E1 or E2 electrically connected to electrode PE), and second end portions of the light emitting devices are electrically connected to a second pixel electrode of the corresponding pixel (e.g., Figs. 3 or 7; light emitting elements EL has a second end corresponding to E2 or E1 electrically connected CE).

Regarding claim 7, Jung in view of Chou discloses the light emitting display device of claim 6, Jung (Figs. 1-9) discloses wherein the display element layer (e.g., Fig. 3 or Fig. 7; layer 115/116) further comprises: first contact electrodes (e.g., Fig. 3 or Fig. 7; electrode E1 in Fig. 3 or electrode E2 in Fig. 7) on the first end portions of the light emitting devices to connect the first end portions of the light emitting devices to each first pixel electrode (electrode E1 in Fig. 3 or electrode E2 in Fig. 7 electrically connects the first end of light emitting elements EL to the pixel electrode PE); and second contact electrodes (e.g., Fig. 3 or Fig. 7; electrode E2 in Fig. 3 or electrode E1 in Fig. 7) on the second end portions of the light emitting devices to connect the second end portions of the light emitting devices to each second pixel electrode (electrode E2 in Fig. 3 or electrode E1 in Fig. 7 electrically connects the second end of light emitting elements EL to the pixel electrode CE).

Regarding claim 8, Jung in view of Chou discloses the light emitting display device of claim 1, Jung (Figs. 1-9) discloses wherein each of the light emitting devices (e.g., Figs. 4 and 8; light emitting device 150) comprises: a first semiconductor layer doped with a first conductive dopant ([0148]-[0149]; first semiconductor layer 151); a second semiconductor layer doped with a second conductive dopant ([0148]-[0149]; second semiconductor layer 153); and an active layer between the first semiconductor layer and the second semiconductor layer ([0148]-[0149]; active layer 152).

Regarding claim 9, Jung in view of Chou discloses the light emitting display device of claim 1, Jung (Figs. 1-9) discloses wherein each of the light emitting devices is a bar type light emitting diode having a micro or nano scale (Figs. 4-5 and 8-9 and [0158]-[0223]).

Regarding claim 15, Jung (Figs. 1-9) discloses a method of fabricating a light emitting display device, the method comprising: 
(substrate 110) comprising a display region and a non-display region (e.g., Figs. 1 and 2; a display region and a non-display region); 
forming a pixel circuit layer (e.g., Fig. 3 or Fig. 7; layer 112/113 comprising driving transistor circuits T2) on the display region of the substrate (substrate 110) while forming a sub-line of a first alignment line (e.g., Fig. 3 or Fig. 7; common voltage line CPL having a connection line CPL in the same pixel circuit layer as gate electrode GE, source electrode SE, and drain electrode DE of the driving transistor T2) on the non-display region of the substrate; 
forming a first pixel electrode (e.g., Figs. 3 or 7; electrode PE) and a second pixel electrode (e.g., Figs. 3 or 7; electrode CE) on each pixel region of the display region while forming a main line of the first alignment line (e.g., Fig. 3 or Fig. 7; common voltage line CPL having a connection line CE connected to an electrode E2 as shown in Fig. 3 or an electrode E1 as shown in Fig. 7 in the display element layer) on the non-display region of the substrate; 
supplying a plurality of light emitting devices onto the pixel region (e.g., Figs. 2-3 and 7; light emitting devices 150 including light emitting elements EL), and aligning the light emitting devices (light emitting devices 150 including light emitting elements EL) by applying power to the first alignment line (e.g., Fig. 2; common voltage line CPL) and the second alignment line (e.g., Fig. 2; driving voltage line DPL); and 
forming a first contact electrode (e.g., Fig. 3 or Fig. 7; electrode E1 in Fig. 3 or electrode E2 in Fig. 7) and a second contact electrode (e.g., Fig. 3 or Fig. 7; electrode E2 in Fig. 3 or electrode E1 in Fig. 7), which respectively connect a first end portion and a second end portion of each of the light emitting devices to the first pixel electrode and (electrode E1 in Fig. 3 or electrode E2 in Fig. 7 electrically connects the first end of light emitting elements EL to the pixel electrode PE, electrode E2 in Fig. 3 or electrode E1 in Fig. 7 electrically connects the second end of light emitting elements EL to the pixel electrode CE).

Jung (Figs. 1-9) discloses a second alignment line (e.g., Figs. 2, 3 and 7; driving voltage line DPL), but does not disclose the second alignment line DPL having a multi-layered structure comprising a main line and a sub-line as claimed. However, Chou (Figs. 2-3) discloses a method of fabricating a light emitting display device, the method comprising: forming a pixel circuit layer (pixel circuit layer 200) on the display region of the substrate while forming a sub-line (Figs. 2-3; voltage line PL in the same pixel circuit layer 200) of a second alignment line (Figs. 2-3; driving voltage line PL and 140) on the non-display region of the substrate; forming a first pixel electrode and a second pixel electrode (electrodes 130 and 170) on each pixel region of the display region while forming a main line (Figs. 2-3; voltage line 140) of the second alignment line on the non-display region of the substrate (Figs. 2-3; driving voltage line PL and 140). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chou to modify the second alignment line of Jung to have a double layer structure. The combination/motivation would be to electrically shield the pixel circuit and the driving power line (Chou, [0034]).

Regarding claim 16, Jung in view of Chou discloses the method of claim 15, Jung (e.g., Figs. 1-8) discloses wherein the forming of the sub-line includes forming at least (e.g., Fig. 3 or Fig. 7; common voltage line CPL and driving voltage line DPL respectively has a connection in the same pixel circuit layer as gate electrode GE, source electrode SE, and drain electrode DE of the driving transistor T2, [0111]).

Regarding claim 17, Jung in view of Chou discloses the method of claim 15, Jung (e.g., Figs. 1-8) discloses wherein the forming of the main line includes forming the main line of the first alignment line on the sub-line of the first alignment line to be electrically connected to the sub-line (e.g., Fig. 3 or Fig. 7; common voltage line CPL having a connection line CPL in the pixel circuit layer 112/113, which is connected to the connection line CE in the display element layer 115/116). Chou (Figs. 2-3) discloses wherein the forming of the main line includes forming the main line of the second alignment line on the sub-line of each of the second alignment line to be electrically connected to the sub-line (Figs. 2-3; voltage line 140 in the display element layer is connected to voltage line PL in the pixel circuit layer). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chou to modify the second alignment line of Jung to have a double layer structure for the same reason above.

10.	Claims 2-3 are rejected under 35 U.S.C. 103 as unpatentable over Jung (US 20190157512 A1) in view of Chou (US 20110157110 A1) and further in view of Xi (US 20140346537 A1).
(e.g., Figs. 2 and 3B) discloses a light emitting display device, wherein the first and second alignment lines (e.g., Fig. 3B; VSS line 30 and VDD line 10) are on opposite end portions of the substrate so as to face each other with the display region therebetween (e.g., Fig. 3B; VSS line 30 and VDD line 10). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Xi to the power line arrangement of Jung in view of Chou. The combination/motivation would be to provide a power line arrangement for power transmission to drive light emitting devices.

Regarding claim 3, Jung in view of Chou discloses the light emitting display device of claim 1, Jung (Figs. 1-9) discloses wherein the second alignment line (e.g., Fig. 2; driving voltage line DPL) is connected to the pixels of the display region (e.g., Fig. 2; pixels SP). but does not disclose wherein the first alignment line is spaced from pixels of the display region. However, Chou discloses a light emitting display device, comprising first and second alignment lines (e.g., Fig. 3B; VSS line 30 and VDD line 10), wherein the first alignment line (e.g., Fig. 3B; VSS line 30) is spaced from pixels of the display region (e.g., Fig. 3B; pixels 50), and the second alignment line (e.g., Fig. 3B; VDD line 10) is connected to the pixels of the display region (e.g., Fig. 3B; pixels 50). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Xi to the power line arrangement of Jung in 

11.	Claims 10-12 are rejected under 35 U.S.C. 103 as unpatentable over Jung (US 20190157512 A1) in view of Chou (US 20110157110 A1) and further in view of Yeo (US 20190198582 A1).
Regarding claim 10, Jung in view of Chou discloses the light emitting display device of claim 1, Jung (Figs. 1-9) discloses the light emitting display device further comprising a first insulating layer (insulating layer 112), a second insulating layer (insulating layer 113), which are sequentially stacked between the substrate (substrate 110) and the display element layer (display element layer 115). Jung does not discloses the third insulating layer and the fourth insulating layer as claimed. However, Yeo (Figs. 2-3) discloses a light emitting display device comprising a first insulating layer (insulating layer 120), a second insulating layer (insulating layer 130), a third insulating layer (insulating layer 140), and a fourth insulating layer (insulating layer 150), which are sequentially stacked between the substrate (substrate SUB) and the display element layer (display element layer LED). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yeo to the driving pixel circuits of Jung in view of Chou. The combination/motivation would be to improve electrical insulation of LED driving circuits.

Regarding claim 11, Jung in view of Chou and further in view of Yeo discloses the light emitting display device of claim 10. Jung (Figs. 1-9) discloses wherein the pixel (transistor T2) in each pixel region of the display region, wherein the transistor comprises: a semiconductor layer (semiconductor layer SCL), a gate electrode (gate electrode GE), and a first electrode (drain/source electrode SE/DE) being electrically connected to the semiconductor layer (semiconductor layer SCL). Jung does not disclose the structure of the insulation layers as claimed. However, Yeo (Figs. 2-3) discloses wherein the pixel circuit layer similar to that disclosed by Jung, comprises a transistor (transistor DT or 210) in each pixel region of the display region, wherein the transistor comprises: a semiconductor layer (semiconductor layer 211) between the substrate (substrate SUB) and the first insulating layer (insulation layer 120); a gate electrode (gate electrode 212) between the first insulating layer (insulation layer 120) and the second insulating layer (insulation layer 130), the gate electrode (gate electrode 212) overlapping with at least one region of the semiconductor layer (semiconductor layer 211); and a first electrode (source electrode or drain electrode) between the third insulating layer (insulation layer 140) and the fourth insulating layer (insulation layer 150), the first electrode (source electrode or drain electrode) being electrically connected to the semiconductor layer (semiconductor layer 211). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yeo to the driving pixel circuits of Jung in view of Chou for the same reason above.

Regarding claim 12, Jung in view of Chou and further in view of Yeo discloses the light emitting display device of claim 11. Jung (Figs. 1-9) discloses wherein the pixel circuit layer further comprises a capacitor (capacitor Cst) in each pixel region of the (capacitor Cst) comprises a first capacitor electrode and a second electrode (Fig. 2). Junag does not disclose the structure relationship between the capacitor and the second insulating layer, the third insulating layer, the semiconductor layer, the gate electrode, and the first electrode as claimed. However, Yeo (Figs. 2-3) discloses wherein the pixel circuit layer further comprises a capacitor (capacitor Cst) in each pixel region of the display region, wherein the capacitor (capacitor Cst) comprises: a first capacitor electrode (electrode 222) between the second insulating layer (insulation layer 130) and the third insulating layer (insulation layer 140); and a second capacitor electrode (electrode 221) in a same layer as at least one of the semiconductor layer, the gate electrode, and the first electrode (gate electrode 212). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yeo to the driving pixel circuits of Jung in view of Chou. The combination/motivation would be to design and fabricate LED driving circuits.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUZHEN SHEN/Primary Examiner, Art Unit 2691